 SHEIDOW BRONZE CORPORATION6213.By the discharge of Belanger,Respondent has interferedwith,restrained, andcoerced its employees in the exercise of rights guaranteed in Section7 of the Actand hasthereby engagedin an unfair labor practice within the meaning of Section8(a) (1) ofthe Act.4.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Sheidow Bronze CorporationandLocal 84, International Mould-ers& FoundryWorkers, AFL-CIO.CaseNo. 2-CA-7841.January 29, 1962DECISION AND ORDEROn October 18, 1961, Trial Examiner A. Norman Somers issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersRodgers and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief,' and the entire record inthis case, and hereby adopts the findings,2 conclusions, and recom-mendations of the Trial Examiner.ORDERThe Board adopts the Recommended Order of the Trial Examinerwith the modification that paragraph 2 (d) read : "Notify the RegionalDirector for the Second Region, in writing, within 10 days from thedate of this Order, what steps it has taken to comply herewith."1The Employers'request for oral argument is denied as the record, including the excep-tions and brief, adequately presents the issues and the positions of the parties.I In adopting the Trial Examiner's finding that the Respondent had knowledge of em-ployee Joseph Brandell's union activities before it discharged him in violation of Section8(a) (3), Member Rodgers does not rely upon the smallness of Respondent's foundry.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis casewas heardbefore A.Norman Somers,the duly designatedTrial Ex-aminer,inNew York City on August 30,1961,on complaint of the General135 NLRB No. 66. 622_DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel and answer of Respondent.The issue was whether the discharge ofJoseph Brandell was discriminatorily motivated in violation of Section 8(a) (3) and(1) of the Act.The parties presented oral argument, which has been carefullyconsidered, and have waived filing of briefs.Upon the entire record, and from myobservation of the witnesses, I hereby make the following:FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTRespondent, Sheidow Bronze Corporation, is a New York corporation, engagedat its place of business in Farmingdale, Long Island, in the manufacture and saleof bronze and aluminum memorial plaques, statues, and related products. Itsannual shipment of products out of the State exceeds $50,000, and neither theexistence of the Board's jurisdiction nor the propriety of its assumption is here incontest.II.THE LABOR ORGANIZATION INVOLVEDLocal 84,InternationalMoulders& Foundry Workers, AFL-CIO,the ChargingParty, is a labor organization within the meaning ofthe Act.III.THE MERITSThe case presents a closeness in sequence between Joseph Brandell's activities onbehalf of the Union and his discharge, posing the question of whether the twoevents are causally related or reflect a mere fortuity in timing.Joseph Brandell, a foundry worker for over 35 years, was employed at the foundryin Respondent's plant since October 1958.He had been hired by Ferdinand Aurori,the supervisor of the foundry and a stockholder of Respondent, who had previouslyworked with Brandell at another foundry.Before the summer of 1960, the workhad been done by hand, and Brandell was then a molder, individually responsiblefor his product.When machinery was installed that summer, moldmaking wasbroken down into two phases performed by separate teams-(1) slinging and (2)stripping or finishing.The record does not convey the clearest picture to thisuninitiated hearer of what they entailed, but in roughest terms, the first would seemto have involved pouring into the "slinger" the molten metal or whatever else wasneeded for making the mold, and the second-which was Brandell's work-openingthe mold and processing the pattern extracted from it.The foundry consisted of seven rank-and-file employees.Beginning early inFebruary, Brandell discussed with his fellow employees the desirability of becomingorganized.At noontime on February 28, Brandell and two other employees, MaxLeventhal and Bob Manning, went to the steward of a unionized foundry acrossthe street to make inquiry.The three reported back to their fellows that the stewardsaid he would ask the union organizer to visit them at Respondent's foundry.Anemployee who had once belonged to the Union explained that the organizer wouldnot visit the shop unless they signed authorization cards, and so he procured a batchof cards from union headquarters late that afternoon and turned them over toBrandell.The next morning, March 1, Brandell told the group he had the cardsand would sign them up at the coffee break.He did so at 2:45 that afternoon-withall of them, except two.The two were, oddly enough, Leventhal and Manning, hisassociates on the previous day's mission.The next morning, March 2, Brandellsolicited their signatures, but without success.'Shortly before the end of that day,Foundry Supervisor Aurori announced to Brandell he was being "laid off," givinghim no reason for the action.2Russell Sheidow, president of Respondent and its'Leventhal testified he was solicited the same day as the others, March 1That isprobably so, but it is undenied that Brandell solicited Manning on March 2, and hewould have had the same motive for making a second effort to get the signature ofLeventhal as well.2 Brandell's testimony that Aurora gave him no reason was explicitly corroborated byAurora in his first three versions of the conversationOn examination by the GeneralCounsel, he testified: (1) "No I did not [give him a reason]. I just told him he was laidoff", (2) "So I didn't explain why or what" On interrogation by company counsel, hegave a version which again indicated he had not given a reasonHe testified that whenhe told Brandell he was being laid off, Brandell protested, "You can't fire me for unionactivity," following which: "I says, `that has nothing to do with union activity'Thatwas my answer." Finally, after being asked, "Did you tell him anything else or give himany other reason why he was laid off?", he answered, "I told him for not satisfactory SHEIDOW BRONZE CORPORATION623general manager, testified that about 20 minutes before the discharge (for it wassuch, Brandell having been replaced shortly afterward), Aurori had come to himand informed him of Brandell's role in organizing the men.Respondent denies thatthe information played a part in the termination, and claims that it was for othercauses.Preliminarily, we consider whether the evidence thus far warrantsa prima facieinference of a causal relationship between the discovery of Brandell's role in theUnion and his dismissal. It is a truism that "management can discharge for goodcause, for bad cause or no cause at all"(N.L.R.B. v. 1'. A. McGahey, Sr., et al.,d/b/a Columbus Marble Works,233 F. 2d 406, 412 (C.A. 5)), "as long as it is notfor, or in discouragement of such activities as the Act makes permissible."MagnoliaPetroleum Company v. N.L.R.B.,200 F. 2d 148, 149 (C.A. 5). A unique featureof this case is that it lacks "background" evidence, normally found in other cases,which demonstrates-apart from sequence and independently of it-an attitude ofhostility on management's part toward the Union.At least such evidence as thereis on that score I happen not to credit.This consisted of the testimony of Brandellto the effect that about 3:30 pin. on the day he was terminated, he overheardSheidow tell Aurori, "We don't need any outside interference to run the shop "OnBrandell's own version, Sheidow entered the foundry and took Aurori aside beforemaking the statement.This corresponds to the time that Sheidow admitted Auroriinformed him of Brandell's role in the Union, and thus at first blush, impressivelycorroborates Brandell, who gave his testimony well before Sheidow made his ad-mission.While it lends credence to Brandell's testimony that he saw Sheidow andAurori in conference, I am not persuaded he overheard the remark he attributed toSheidow. In the light of its shortly ensuing sequel, Brandell understandably madean assumption concerning what Sheidow said, which presumably ripened into aconviction that he had heard it.3 It would seem hardly likely that after calling hisintended auditor aside, the cultured Sheidow would obligingly have raised his well-modulated voice so as to be overheard by the last person whose ears he could con-ceivably have wanted to favor with that kind of communication. So our task ofdetermining the inference which is reasonably warranted by events is not lightenedby the portion of Brandell's testimony concerning what he overheard, as distinguishedfrom what he saw.In the absence of evidence independently demonstrating an attitude of employerhostility to the union, an inference of cause and effect based merely upon closenessin sequence between union activity and discharge could conceivably be vulnerableas embodying thepost hocfallacy.Itwould seem to me, however, that there is anadded ingredient where the discharge is preceded by the employer's actual discoveryof the employee's union leadership and no reason is given the employee for the drasticaction taken immediately thereafter.Where there is no other explanation, thanunder the "presumptionthat people in the conduct of business affairs act outof rational motives"(Sears, Roebuck and Company,123 NLRB 1236, 1264), the firstmust be inferred to be a cause of the second-unless we are to say that the actionwas completely unmotivated, which Respondent itself disclaims.The conclusion isthus that in this state of the evidence, there is,prima facie,a causal relationshipbetween the discovery of Brandell's leadership in the Union and the immediatelyensuing discharge, which calls upon us to appraise the explanation advanced byRespondent to offset that inference.Respondent's explanation was that the discharge of Brandell on March 2 was inexecution of a decision arrived at in a conference held the morning of March 1between Sheidow, Aurori, and Harry Van Iderstein, who is Respondent's vice presi-dent and plant superintendent. Sheidow testified that when Aurori informed him onMarch 2 of Brandell's union activity, he replied that this should not stand in the wayof going through with a decision already made for reasons other than that.Thereasons are stated in Respondent's answer to have been:That said employee was uncooperative, arrogant, distracted and interruptedother employees in their work, was tardy too frequently, fractious and insub-with his work." It is rather difficult to see how one can credit this against his previousunequivocal testimony to the contrary-more especially in the light of the half-heartedmanner in which it was givenThere will be further occasion to consider Aurora's sus-ceptibility to suggestion and the role which leading and suggestive questions played inthe development of thecrucial aspects ofthe defense.8 Cf. Sears,Roebuckand Company,123 NLRB1236,1240, where I had occasion to ob-serve that "witnesses will read an implication in a statement or act and will ascribe tothe speaker or actor onexplicitutterancein conformity with it " -624DECISIONS OF NATIONAL LABOR RELATIONS BOARDordinate; that said employee resented and complained of the presence in theplant by management in the supervision by the latter of production.The supporting testimony was given, in that order, by Aurori, Sheidow, and VanIderstein.The common element in their recitals was Brandell's alleged tardiness andhis habit of talking, which Respondent claimed distracted the other employees.Theonly other specifications-deferring at this time an incident occurring the afternoon.of February 28-were given by Aurori and Van Iderstein.Aurori, when asked the"`nature" of the complaint against Brandell, stated that "he wouldn't cooperate some-times" in that "if I told him something to do, he said, `Well, let the other fellow doit."'He mentioned the pouring of metal, which if not done at once, would burn up.No specification of time or occasion was given, but from the description of the twophases of the moldmaking process and from the characterization of Brandell's conducton this score as an instance of failure to cooperate, rather than to do his work, itis inferred that it related to something not specifically within Brandell's function as afinisher.But whatever the job to which that task related, we have no indication that'thismatter was ever taken up with Brandell, much less conveyed to him as reflecting-upon his performance or standing.Van Iderstein testified that in the summer of1960,when he became plant superintendent, and the mechanical method was in-stalled, Brandell did a short hitch as a slinger; and that during that period he once,gave -Brandell his view of the "only method to make those molds," and Brandellreplied, "He had been a molder for some thirty-odd years and he knows god damn-rightwell what he is doing."While this is hardly an endearing response, we aregiven no indication that Van Iderstein or management ever called Brandell to taskfor it, or told him it regarded it as an impertinence affecting his relations with it. Sofar as appears, the remaining 6 or 7 months of Brandell's tenure as a finisher-withno claim that this change in assignment was related to the incident above-were free,of any interchange of that character.Van Iderstein also testified that it was "moreor less of a trait of Mr. Brandell to have a general comment to make about most anyemployee," and that Brandell, at some unspecified time, had told him he was "goingto punch Leventhal in the nose"-again with no indication that management evertook this trait up with Brandell as affecting his performance or his tenure.This brings us to the tardiness and the talking.As to the first, it was not claimed-thatBrandell reported late for work-indeed it was admitted that he regularlyreported well before starting time-but it was claimed that he delayed respondingto the starting bell sometimes for as long as 10 minutes, while still lingering over hiscoffee.As to talking, it was claimed that Brandell would drift among the employeeswhile he distracted them from their tasks with conversation.One would have thought that if Respondent had been dissatisfied with Brandell'sperformance on the job for these reasons, some representation to that effect wouldhave been made to him. Brandell testified that there had been no complaints what-ever about his performance.Aurori and Van Iderstein testified they complained justabout every day-Aurori stating he did so in the presence of the men. If the lasthad been so, the employee most likely to have observed it would have been GuillermoGomez, Brandell's teammate in the finishing function, since Respondent bases theseriousness with which it assertedly viewed Brandell's working habits upon the retard-ing effect that delay by one member of a team has upon the production of both.Gomez, still an employee of Respondent and hardly a partisan of Brandell (his othertestimony implicates Brandell in having procured Gomez' signature to an allegedlyfalse statement that Gomez overhead Leventhal inform Van Iderstein on March 2 ofBrandell's role in the Union), testified he had never observed management make anycomplaint to Brandell.The only other rank-and-file employee who testified, Leven-thal,who was hardly more partial to Brandell than Gomez (he was called by Re-spondent to confirm the alleged falsity of the statement, signed by Gomez atBrandell's request, that he had informed upon Brandell to Van Iderstein), testifiedthat there was no rule in the plant against talking, that he, too, had engaged in it, andthat though Brandell "liked to talk," he-on an interpretation of his testimony mostfavorable to Respondent-could recall but "a couple of times" when Brandell wascriticized for it?This was elicited from the witness on cross-examination by the General Counsel, whointroduced the subject to him.The witness' prior answer casts grave doubt on whetherthe above reflected his personal observationIt would seem a reasonable assumption thatifLeventhal had observed it, Respondent would itself have interrogated him concerningit on direct as,its own witnessHis prior response to "Did you ever hear Mr. Brandellcriticized or threatened with discharge for talking too much 9" would suggest that it isbased on what he had heard in the hearing room before he took the stand. The answer,"Well, thereis discussionthat they didn't like him talkingso much, I mean disturbing, SHEIDOW BRONZE CORPORATION625Nor can one discern in the asserted "complaints," even on their face, the attributewhich oneassociateswith the term in industrial parlance-some indication thatmanagement regardsthe subject matter as affecting the employee's rating or tenure.The comments would appear to have been casual supervisory proddings in common-place situations.Thus, Aurori testified that when he saw Brandellengageemployeesin conversation, he told him, "Look, you work here and let this man alone.Don'tbe always holding back the men."And Van Iderstein testified that on some oc-casions,when he saw Brandell drinking coffee at starting time, he "would ask Mr.Brandell in a courteous sort of way, Joe, do you think you are going to work today?"'At best to Respondent, these would seem to have been transitory expressions ofannoyance, if the apparent levity in Van Iderstein's comment permits even that charac-terization, rather than reflections or communications of any basic dissatisfaction withthe employee's performance.Even petty irritations, to be sure, if unabated, can wear out an employer's patience.However, where an employer reaches that stage, one would normally expect to findsome onset in the form of an indication to the employee that his peccadillos are nolonger funny and that he is running out the string of the employer's tolerance.Noth-ing in the evidence suggests that the traits attributed to Brandell were having thatcumulative effect, much less that it was even intimated to him that they were. So ifthat were all, one would be rather hard put to visualize management's past relationswith Brandell, even on its own description, as accounting for the kind of action takenon March 2. Respondent claims that that was not all: that a remark by BrandelltoAurori the afternoon of February 28 in resentment of an admittedly unprece-dented activity by President Sheidow at the foundry precipitated the decision to getrid of him.We treat this below.February 28 happened to be the day when Brandell and the two fellow employeestook the first step toward organizing the employees. Sheidow testified that he hadfor some months been dissatisfied with the accomplishments of the mechanical proc-ess at the foundry in that it was not achieving the step-up in production-needed tofillRespondent's mounting orders-which had been expected of it.And so hedecided to devote February 28 to do something he had never done before-make atime study of the operations at the foundry in order to determine how to cope withthe problem.He testified that during the afternoon of that day he observed thatAurori was giving greater assistance to the finishing end, in which Brandell was en-gaged, than to the other phases of the work.That afternoon, Sheidow testified, heheld a preliminary conference with Aurori and Van Iderstein, in which he stated histentative impressions, and the following morning he held another conference withhis twoassociates, in which he discussed the problem on a more crystallized basis;that at the start of the meeting, Aurori told him of Brandell's remark, and that thisconvinced him in his own mind that Brandell was beyond redemption as an employee,but he was not sure that he communicated this thought to the conferees. It wouldseem to me,however, that whether he did so makes all the difference between whethera decision to discharge Brandell had been made at that conference, as claimed, orwhether itwas a merethought, as yet too barren of objective manifestation to conveyto Aurori that he was to take the action he did toward Brandell on March 2. Thislastwouldseem to meof rather crucial importance in appraising the true role ofthe remark, when taken in connection with the manner in which the point was de-veloped at the hearing.The matter was first introduced by company counsel in his own "cross" examina-tion of Aurori after the General Counsel examined him on "direct" as an adversewitness under Rule 43(b) of the Federal Rules of Civil Procedure.On the GeneralCounsel's examination,Aurori was asked the reasons for Brandell's discharge. Ifthat incident had played a part in the decision, one would have expected that Auroriwould then have madesome referenceto it.Yet twice he was asked, specifically,what "incident" had brought about the discharge and twice he answered that theincident was a conference between him and his two associates, in which after dis-cussing Brandell's habit of drinking coffee at starting time and talking to the men, itwas decided, "Well, that's it."Aurori's failure to mention Brandell's remark inhis recital would seem the moresignificantin that he testified that the "Well, that'sit" took place, not in the March 1 conference in which Respondentclaimsthe decisionwas made, but in the conference on February 28, inferentially the "preliminary" oneafter Sheidow's "timestudy," and on the heels of the remark in question.Up to thenyou know, not to talk so much," wouldseem lessindicative of his observation of a pastoccurrence than of hisimpressionof the sense of whathe heard inthe hearing room.634449-62-vol. 135-41 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDone would have known nothing of the remark, much less of any claim that sig-nificance had been attached to it. It came to light for the first time in the followingmanner on examination by company counsel:Q.Mr. Aurori, you were asked by Mr. Neylan a questionas towhat tookplace around February 28 that brought about his discharge.Do you rememberthat question?A.Well, I remember that question.Q. All right, you remember it.Now, do you recall on February 28 Mr.Sheidow being in the plant or in the foundry?A. I do.Q. And on or during the day that Mr. Sheidow was in the foundry, did Mr.Aurori-excuse me-did Mr. Brandell say anything to you about Mr. Sheidow'spresence in the foundry?A. He did.Q.What did he say to you?A. He said, "Get this guy off my back.What is he doing in here?"My answerback was, "Mr. Sheidow has a perfect right to be in here in the place any timehe feels like."Q. Did you communicate that information or did you tell Mr. Sheidow whatMr. Brandell had told you?A. I did.Q. And was that the reason and was it at that time that the decision wasreached to fire Mr. Brandell?A. That's right.Preliminarily, I would wish to dispel any implication of criticism of counsel inputting his questions in that form, since Aurori had been called by the GeneralCounsel and he was then technically under "cross"-examination, albeit by hardlyadverse counsel.But it would seem manifest that on the weight to be given to suchtestimony, one can hardly ignore the manner in which it was elicited, for a patentsuggestion to an interested witness on such a crucial matter, particularly of the kindembraced in the last question, at once presents the trier with the problem of resolvinghow much of the answer is the product of the suggestion, and how much the witness'true recollection.This problem is aggravated in the case of a witness who beforethis, on his own, has made no mention of the matter,and where the interrogationon this subject is on the heels of the witness having demonstrated his susceptibilityto suggestion when questioned on another subject. Just before this he had giventhe testimony, previously discredited(supra,footnote 2) in which he departedfrom his prior explicit disclaimers that he had given Brandell a reason for the dis-charge.How dubious the reliance one can place upon such testimony is at oncemanifest in the way the witness downgraded "the reason" in response to the GeneralCounsel's first question to him concerning it, thus:Q.Mr. Aurori, was this remark of Mr. Brandell's, you now say that this wasthe reason that he was discharged?A. It had something to do with it.Even this watered down significance is hard to reconcile with the casual manner inwhich Aurori's actions show him to have taken the remark.Had he deemed it anact of insubordination or a defiance of authority,as it is now claimed to have beenregarded, it would haveseemed"natural"(E. Anthony & Sons, Inc. v. N.L.R.B.,163 F. 2d 22, 26 (C.A.D.C.), cert. denied 332 U.S. 773) for Aurori at once to haveexercised his power to discharge him, or to have told him that hewas engaging in anact of insubordination, or at least to have gone to Sheidow on that matter as he had2 days later with the information about Brandell's role in` the Union.Not onlydid he not do so, but, as he admitted, he did not mention it to Sheidow even at the"preliminary" conference which was held almost immediately thereafter.The char-acter of Aurori's reply to Brandell and Aurori's failure to act upon it or even tomention it to Sheidow until the following morning would indicate-as indeed Aurori'scxplanation for his inaction strongly. suggests-that it was simply passed off asanother manifestation of a-personality trait in line with remarks of that charactermade, as Aurori testified, by Brandell "many times" before and "in other places,"inferentially. including the one where they had worked together previously, andnever taken seriously, if the fair test of such an attitude be discipline, warning-orcriticism, or reservations on Aurori's part about hiring Brandell in the first place.The versions of the March 1 conference as given by Sheidow and Van Idersteinconfirm that the remark played no part in the decision-undisputably so if we acceptAurori's testimony that the decision was made at the February 28 conference, when SHEIDOW BRONZECORPORATION627he concededly had not mentioned Brandell's remark.Sheidow's testimony,previ-ously recounted, hardly establishes that there was any decision whatever concerningBrandell at the March 1 conference,at least as one would understand that term asapplied to a group,which would entail some mutual communication among the con-ferees concerning its sense.ithas already been related that Sheidow testified thatwhen Aurori mentioned to him what Brandell had said the previous afternoon, he"decided in my own mind at that time"that "there was no further hope,"-but"whether I announced it to Mr. Van Iderstein and Mr. Aurori at that time I can'tsay."The version of Van Iderstein likewise gives no indication that the matter wentany further than that.He testified the meeting was devoted to the time study andthen recounted Aurori's mentioning"a remark[by] Brandell. . .questioning Mr.Sheidow's authority to be in the foundry."The next question put to him, somewhatin the manner of the one to Aurori, assumed the very matter in issue-"Can you tellus at what point a decision was reached?"Van Iderstein, like Sheidow before him,circumspectly avoided stating that there was an objectively manifested decision atthat meeting.He testified that he had been "pushing for the release of Mr. Brandellfor quite some period of time basically for items which we have gone over here," andthat Aurori "had more or less agreed with me," but that "the actual decision as farasMr. Sheidow was concerned was arrived at immediately upon Mr. Aurori's tellingMr. Sheidow what Mr. Brandell had to say." But he could hardly have been in aposition to know that without an announcement from Sheidow to his associates,which Sheidow testified he could not say he made and which Van Iderstein, ratherpointedly, avoided testifying Sheidow made.The sense of Van Iderstein's guardedanswer to the question, fairly appraised,was that he was recounting the subjectiveand uncommunicated reaction of Sheidow as he had heard Sheidow relate it on thewitness stand.It is thus difficult to spell out from these recitals a definitive expressionat the March 1 conference which could have served as the basis for Aurori's know-ing he was to announce to Brandell his termination the next day.Sheidow testifiedthat the decision to discharge Brandell was "formalized" the afternoon of March 1at still another meeting with his associates.He gave no further description of themeeting or explanation of the quoted term.Nor was there any testimony by hisassociates that there had been such a meeting-so unless there was a decision at themorning meeting it must be concluded that there was none at all on that day.Iwould find it difficult to conclude a decision had been reached on March 1 todischarge Brandell for still another reason.Brandell testified, without denial, thaton the afternoon of March 1,'Van Iderstein praised the tablets turned out by himand his teammate as "beautiful, just like French sand castings."This is hardly howone would expect an employer to act toward an employee whose doom had alreadybeen sealed,as claimed.Nor can I quite see it as reflecting the kind of strainedrelationshipwhich Van Iderstein testified he had been having with Brandell,, andwhich brings us to the situation preceding February 28.Ithas already been indicated that the failure of management to bring home toBrandell any dissatisfaction with his performance prevents one from seeing theitems now brought to light as accounting for the discharge.But that would notseem to be all.For during the claimed period of woe over Brandell, Respondenthad raised his pay by 50 cents an hour, an increase of $20 a week, which wouldhardly seem hay in any man's lexicon.Nor can one quite see an employer callingupon an uncooperative employee for the kind of extracurricular chores that Brandellperformed during off hours.On request, frequently of Aurori, and occasionally ofVan Iderstein, he devoted time after and before work hours, and' once on a Saturday,making pickups and deliveries in his car of heavy materials in various parts of thecity; and, on one occasion, he gave a visitor at the plant a lift from there to Man-hattan to catch a train. It would hardly seem important, whether, as Brandell claimed,this was done gratis except for a $5 payment for carting 600 pounds of metal, or, asVan Iderstein testified,-some adjustment was made by permitting Brandell to comelate when be attended to a morning chore or to leave correspondingly early when itwas to be done after hours.What is significant here is that it would seem to havereflected a flexibility of dealing which one would normally not expect to find in thekind of strained relationship here claimed.And as an interesting sidelight, one canhardly avoid noting the added insight, unwittingly contributed by Van Iderstein, intothe assertedly serious view of the time lost by Brandell's coffee drinking and talking,in his description of the adjustment as one which allowed Brandell leeway at eitherend of the workday, for periods which it would seem reasonable' to assume weremeasurable by hours, rather than minutes:None of the above is to say that'Respondent found Brandell a lovable personality.It is to say that the record fails to indicate that it deemed the traits now relied on asadding up to a performance with which Respondent had been dissatisfied or had 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommunicated to him any dissatisfaction, either on the score of competence, whichthe answer did not claim, or on the score of a tenable working relationship, which theanswer suggests.Discussionuntilnow has proceeded upon an acceptance of Respondent's versionof the purpose of Sheidow's visit to the foundry on February 28. Since, as appears,itdoes not serve to explain the drastic action taken against Brandell even if thevisit had been prompted by an unalloyed operational motive as claimed, there wouldhardly be any need to go behind it, except that a line of inquiry into it has beenopened up by Respondent itself.On oral argument, company counsel advancedan illuminating interpretation of the atmosphere prevailing at the foundry duringSheidow's visit, as follows:Now, what happened.Mr. Brandell, and it's very significant because the pictureis clear from what has transpired thus far.Mr. Brandell resented the appear-ance of Mr. Sheidow and an underground, of course, exists everywhere, and heknew, he knew that there was trouble in the air.He knew it on the 28th or hewouldn't have resented Mr. Sheidow's presence, he knew it on March 1st andhe knew it on March 2nd, and the only conclusion that I can arrive at, and,frankly, it is a conclusion that Mr. Brandell, who knows his onions, when herealized that he was on the block and on the spot, he went ahead and got thesecards and attempted to get signatures in order that he could be in a position tofilea charge and bring the employer down here in order to face the remarksmade in the complaint.Thisisa rather remarkable statement.On Sheidow's own version of his visit,the purposewas to acquire a firsthandfamiliaritywith the employees' mode ofoperating in order to find a way to copewith ageneral problem-the claimedfailure ofthe mechanical process asyet to achieve the potential expected of it.Thishad originallybeenattributed,without any time study, to Respondent's own in-experience with the process,and, on Sheidow'sown explanation,his impressionseven after the time studyas expressed in the"preliminary"conferencein the lateafternoon of the 28th, were only tentative.What, then, could reasonably haveaccountedfor the "trouble in theair" in theform of a portent thatBrandell was"on the blockand on the spot,"which wassupposedto have come to the foundrythrough the"underground"in advance ofSheidow'svisit,or at least in advanceof his completionof the timestudy?The "on the block" reference would indicatethat Brandell's fate was being sealedearlier thanMarch 1, and even before the"preliminary"conferenceof February28, asfixed by Aurori, thus showingBrandell'sremark duringthe time studyto have beenirrelevantto the decision on any basis.Respondent's allusionto the "trouble in theair,"withBrandellsupposedly realizinghe wasthe center of it, rather conveys that the "time study" was hardly characterizedby the attitudeof "openmindedinquiry," which theterm connotes,but by a hostilitydirectedto Brandell personally,which he was supposedto havesensed,and whichunderthis argument,produced his outcry to Aurori.There was hardly anything inthe operational situation which wouldexplainwhyBrandell,as the argumentstrangelyconcedes,should have been the special targetof Sheidow's visit.Respondent's position rather invitescomparison, in a searchfor the explanationfor this hostility, between thegossamer itemsinheringin Brandell'semploymenthistory asadvancedby Respondent,and the hard,concrete occurrence on noon ofthat day inthe form of the visitby Brandell and two fellow employees as the firststep in putting the previously discussed organizational aspirationsinto action.Thereference to the "underground," introduced by Respondent, hardly puts it in aposition todisclaim knowledgeof the visitto the unionizedshop, for if the under-ground wasa channelfor carrying to employeesinformation of impending manage-ment action as yet neither announced nor executed,how much more likely is to bea conduit of information to management concerning employee organizational actionactuallytaken.Counsel's volunteered statement is a graphic acknowledgment, inreverse,of the factin industriallife, frequentlymentioned in case lore(having itsmost recentapplicationinStandard Rate&Data Service,Inc.,133NLRB 337,andSyracuseTank and ManufacturingCompany, Inc.,133NLRB 513, that or-ganization among employees in a smallshop hardly takesplacewithoutmanage-ment becoming aware of it;indeed Superintendent Van Idersteinconfirmed this inexplaining,as the source for a volunteered statementthat he knew of anotheremployee's prior union membership,that "more or lessyou hear talking in the plantand it just becomes more or less general knowledge."In this circumstance, one canno more ignore the closeness in sequence between Sheidow's unprecedentedactivity SHEIDOW BRONZE CORPORATION629in the foundry the afternoon of the 28th and the employees' visit to the unionizedshop earlier that day, than the similar sequence between Brandell's discharge andthe ascertainment of his leadership in -the organizing campaign!Itwould seem astrange set of coincidences that the course of action culminating in Brandell's elim-inationwas preceded at both its beginning and climax by some definitive itemrelating to Brandell's participation in the union movement-most'especially so in theabsence of some explanation as to how a job study of a kind never theretoforeundertaken by Sheidow and in respect to a problem which, on his own version, hadbeen existing over the months, should have been timed precisely to follow the firstorganizational step taken by the men.And since,as one of the factors to supportits explanation for the"trouble in the air"on the 28th,Respondent invokes-some-what incomprehensibly-its sequel in the form of Brandell's signing up the men thenext day, one can hardly ignore, as part of the same sequel, the fact that the twoemployees who, together with Brandell, furnished the leadership, in the first or-ganizational step on the 28th, should, the very next morning, have become the loneholdouts against signing a card-a result hardly to be expected if the "trouble inthe air" were dissociated from the subject concerning which they had just collaboratedwith Brandell.What reasonably appears then is that as of February 28 and March 1therewere three persons who could have accounted for the leadership in theorganizationmovement; after the other two dropped out and rejected Brandell'ssecond overture to them on March 2, the spotlight centered on him, and with thefact of his leadership confirmed by Aurori's report later that day, the difusion offocus was lifted, and Respondent, in contrast with the ambiguities of its deliberationsof the day before, could now give Aurori the unequivocal instructions embodied inthe action taken 20 minutes later.The foregoing, it would seem to me, is a recon-struction of events more in keeping with the sense of the record than that profferedby Respondent; and while, as noted, the inference of a causal relationship betweenthe discoveryof Brandell's leadership and the discharge is here warranted even ifRespondent's assertion of the purpose of Sheidow's unprecedented activity at thefoundry on February 28 were accepted, an inquiry into that subject would seemto lead us the more inexorably to the conclusion which the record calls for in anyevent.Respondent stresses that it never asked applicants for employment whether theybelonged to a union, and in Sheidow's words it "assumed" that some of them did.Undoubtedly this is an element in its favor, to which due weight has been given.But its weight is hardly enough to offset the pull of the multiple factors indicatinga different reaction by Respondent to a concerted drive about to result in its havingon its hands a completely organized shop.Here it may be in point to restate the focus of this inquiry. In a case such asthis,we do not have an either-or issue, where union-activity must be the sole causeof the discharge to the exclusion of any other. It is enough if union activity was acontributing factor, even though the employer may have been moved by operationalmotives as well.There are situations in which employers, often with no consciouspurpose to deceive, will insist that in discharging the leader of an organizationalmovement, they were prompted by his prior delinquencies, despite objective indi-cations that the leadership in the union was at least a contributing cause.Caselore is replete with instances where under the shock of an awakening organizationalmovement, the employer looks back upon the leader's shortcomings with a newintolerance, and in discharging him, persuades himself that it was these shortcomingswhich prompted the action, however much he may have taken them in stride before.The adage in folklore that "action and conduct on some occasions speak louderthan words" has been judicially recognized as a proper yardstick in these matters.SeeThe M. H. Ritzwoller Co. v.N.L.R.B., 114 F. 2d 432, 436 (C.A. 7).Theconcurrence in timing between Respondent's initiation of the action culminating inthe discharge and the first steps taken by the employees toward union organization,the immediacy with which Brandell was discharged without explanation followingthe discovery that he led the organizational movement, taken in connection with thefact that the operational considerations to which Respondent attributes the' dischargedo not persuasively, if at all rationally, explain this drastic action, lead to theconclusion that the discharge would not have occurred but for Respondent's dis-covery of Brandell's leadership in the organizational drive. It is accordingly con-cluded, on the basis of the preponderance of the evidence, that the discharge was aresult of Respondent's discovery of Brandell's leadership in the current movement toorganize the employees in the foundry.Thereby, Respondent discriminated againstBrandell in order to discourage membership in the Union, in violation of Section 630DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(a) (3), and interfered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed by Section 7, in violation of Section 8(a)(1), of the'Act5IV.THE REMEDYThe usual cease-and-desist requirement will issue (here of a broad character sincea discriminatory dischargein discouragementof union membership and activitygoes to the "heart of theAct"-N.L.R.B. v. Entwistle Mfg. Co.,120 F. 2d 532, 536(C.A. 4) ), as well as the conventional remedial requirement, in effectuation of thepolicies of the Act, of an offer to Brandell of immediate and full reinstatement tohis former or substantially equivalent position without prejudice to seniority andother rights and privileges(The Chase National Bank of the City of New York, SanJuan, Puerto Rico, Branch,65 NLRB 827, 829) and reimbursement for any loss ofpay sustainedin consequenceof the discrimination against him, in accordance withthe principles enunciated in F.W. Woolworth Company,90 NLRB 289, and upheldinN.L.R.B. v. Seven-Up Bottling Company of Miami, Inc.,344 U.S. 344.Upon the foregoing and the entire record, I hereby state the following:CONCLUSIONS OF LAW1.By discharging Joseph Brandell because of his leadership in a movement toorganize the employees into the Union, Respondent discriminated in respect to hishireand tenure with a purpose to discourage membership and activity in the Union,thereby engaging in an unfair labor practice within the meaning of Section 8(a)(3)of the Act; interfered with, restrained, and coerced employees in the exercise oftheir rights as guaranteed by Section 7, thereby engaging in an unfair labor practicewithin the meaning of Section 8 (a) (1) of the Act.2.The foregoing unfair labor practice affects commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings and conclusions and the entire record, and pursuant toSection 10(c) of the Act, it is hereby ordered that the Respondent, Sheidow BronzeCorporation, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or discriminating against any employee with a purpose of dis-couraging membership in or activity on behalf of Local 84, International Moulders &Foundry Workers, AFL-CIO, or any other labor organization.(b) In any, other manner interfering with, restraining, or coercing employees inthe exercise of the right to self-organization, to form labor organizations, to join orassist Local 84, International Moulders & Foundry Workers, AFL-CIO, to bargaincollectively through representatives of their own choosing, and to engage in anyother concerted activities for the purpose of collective bargaining or other mutuals Two other factors have been considered, which do not serve to alter the resultFirst,Respondent explains that it delayed until March 2 to discharge Brandell because thatwas the end of the workweekThis explanation has been weighed against the factors,previously considered, which Indicate that the failure to act until March 2 was due to thefact that until then a decision to discharge Brandell had not been madeSecondly, as adiscrediting factor against Brandell, Respondent stresses that he had gotten Gomez tosignan allegedly false statement that Gomez had overheard Leventhal inform onBrandell to Van Iderstein.Brandell testified that this was "as a result of a conversa-tion" that he had previously had with Gomez.Nothing in the case calls for a resolutionof the conflict: it does not affect the case substantively, since Respondent concedes thatit knew of Brandell's unionleadership before it discharged him ; it does not concern anyother aspect of the case, since the conclusions have not turned upon resolutions in favorof Brandell of conflicts in testimony between Respondent's witnesses and him, so muchas the inferences warranted by conceded facts and defects inhering in Respondent's owndefenseThe one element in Brandell's testimony which would have furnished conclusiveevidence of discriminatory motivation was not accepted, despite circumstantial corrobora-tion of Brandell, because of.my doubt that he could have overheard the statement about"outside interference" which he attributed to SheldowIn not passing upon the verity ofthe statement signed by Gomez, I do not wish to be understood as implying that if I hadto pass upon it, I would be Impressed with Gomez' disclaimer of knowledge of what he hadsigned any more than I am with his earlier denial that he knew what he had been doingwhen the signeda union card SHEIDOW BRONZE CORPORATION631aid or protection, or to refrain from any and all such activities, except to the extentthat said right might become affected by an agreement, if lawfully made in accord-ance with Section 8 (a) (3) of the Act, conditioning retention of employment onmembership in a labor organization.2.Take the following affirmative action which it is found will effectuate thepolicies of the Act:(a)Offer Joseph Brandell immediate and full reinstatement to his former, or to asubstantially equivalent position, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss of pay he may have suffered as aresult of his discharge in the manner set forth above in the section entitled "TheRemedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other data helpful in analyzing backpaydue and the right of reinstatement under the preceding provision.(c) Post at its plant in Farmingdale, New York, copies of the notice attachedhereto marked "Appendix." 6 Copies of said notice; to be furnished by the RegionalDirector for the Second Region, shall, after being duly signed by an authorized repre-sentative of the Respondent, be posted by the Respondent immediately upon receiptthereof, and be maintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Second Region, in writing, within 20 daysfrom the receipt of this Intermediate Report and Recommended Order, what stepsithas taken to comply herewith.O In the event the Board adopts this Recommended Order, the words "A RecommendedOrder of a Trial Examiner" will be replaced by "An Order" ; and in the event of courtenforcement of the Order, this will, in turn, be replaced by: "Pursuant to a Decree of aUnited States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the Labor-ManagementRelationsAct, we herebynotify our employees that:WE WILL NOTdischarge or otherwise discriminate against any employee inorder to discourage membership in oractivityon behalf of Local 84,Interna-tional Moulders&Foundry Workers,AFL-CIO.WE WILL NOT in any other manner interferewith,restrain, or coerce ouremployees in the exercise of the right of self-organization,to form labor or-ganizations,to join or assist Local 84, International Moulders& Foundry Work-ers,AFL-CIO, to bargain collectively through any representative of their ownchoosing,and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection,as guaranteed in Section 7 of theNational Labor Relations Act, or to refrain from any and all such activities.WE WILL offer to Joseph Brandell immediate and full reinstatement to hisformer or substantially equivalent position,without prejudice to his seniority orother rights and privileges,and we will make him whole for any loss of paysuffered as a result of his discharge.All ouremployees are free to become or remain or to refrain from becoming orremainingmembers of Local 84,InternationalMoulders& FoundryWorkers,AFL-CIO,or any other labor organization,except to the extent that said right mightbecome affected by an agreement,if lawfuly made in accordance with Section 8(a) (3)of the Act,conditioning retention of employment on membership in a labororganization.SHEIDOW BRONZE CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from thedatehereof,and must not bealtered,defaced,or coveredby anyother material. -